Title: To Thomas Jefferson from James Taylor, Jr., 19 February 1803
From: Taylor, James
To: Jefferson, Thomas


          
            Sir
            Norfolk Febry 19. 1803
          
          I am directed by Col: Newton to furnish you with two pipes of wine, which I have this day shipped on board the sloop Maria Capt: O’Meara, to the address of Mr: John Barnes, of George Town—the account is annexed—The quality is similar to that I sent before & I hope will give equal satisfaction— 
          I am respectfully Yr: ob: servt.
          
            Jas Taylor jr
          
          
            
              
                T. Jefferson Esqr. to James Taylor jr.
                Dr.
              
              
                2 pipes Brazil Wine
                350—
                700
                —
              
              
                Drayage
                
                
                25
              
              
              
                5 gallons apple Brandy put into the Cyder shippd last year.
                
                  6
                25
              
              
                
                
                706=.
                50
              
            
          
        